DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 04 August 2022, claims 1-26 are presently pending in the application, of which, claims 1, 10, 19, and 21 are presented in independent form. The Examiner acknowledges amended claims 1, 2, 7, 8, 10, 11, 16, 17, 19-22, and 26. No claims were cancelled or newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 August 2022 has been entered.
 
Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 04 May 2022 have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable by Hutchins, Greg, et al (U.S. 2012/0054458 and known hereinafter as Hutchins.)(newly presented) in view of Rajashekar, Rajesh, et al (U.S. U.S. 9,020,895 and known hereinafter as Rajashekar).

As per claim 1, Hutchins teaches a method, comprising: 
identifying a virtual machine that accesses a virtual machine volume (e.g. Hutchins, see paragraphs [0044-0045], which discloses a replica (e.g. virtual machine volume) of the first virtual machine is created, where a procedure is utilized to clone the memory associated with the first virtual machine.);
placing the virtual machine into a quiesced state at least by sending a quiesce command corresponding to the virtual machine (e.g. Hutchins, see paragraphs [0047-0048] which discloses the second virtual machine is shut down to quiesce the second virtual machine, where an operation is performed on the host computing system.), wherein write requests are suspended for the virtual machine while the virtual machine is in the quiesced state (e.g. Hutchins, see paragraphs [0037-0048], which discloses when the virtual machine is in a quiesced state, the virtual machine shuts down thereby freezing or suspending any addition operation from being performed, where the quiesced set of information is reduced.);
identifying a virtual machine attribute value of the virtual machine in the quiesced state (e.g. Hutchins, see paragraphs [0044-0047], which discloses acquiring a quiescing set of information associated with a virtual machine by shutting down a cloned virtual machine. The Examiner notes that quiescing set of information include attribute values that are associated with the quiesced state.); and 
storing an association between the virtual machine attribute value and a snapshot (e.g. Hutchins, see paragraphs [0046-0047], which discloses a procedure is utilized to clone the memory associated with the virtual machine, where the procedure renames the virtual machine’s main memory to a memory-image file of a snapshot of the first virtual machine.), wherein both the snapshot of the virtual machine volume is generated and the virtual machine attribute value is captured while the virtual machine is quieced (e.g. Hutchins, see paragraphs [0041-0047], which discloses the replica (e.g. virtual machine volume) and the set of information in a quiesced state (e.g. attribute value) are captured when the virtual machine is in a quiescing state.). 
Hutchins does not explicitly disclose wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine and the virtual machine attribute value is separate from the virtual machine volume.
Rajashekar teaches wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine (e.g. Rajashekar, see column 6, lines 35 to column 7, line 30, which discloses the data protection software captures a persistent point-in-time image (e.g. state of the computing resource). Additionally, see column 5, line 55 to column 6, line 40, which discloses the system may set intervals for backups and replication, where the intervals may be based on a number of factors, including the nature of the data, available bandwidth, and other factors.) and the virtual machine attribute value is stored separately from the virtual machine volume (e.g. Rajashekar, see column 5, line 30 to column 6, line 35, which discloses the data protection application mirrors a relationship, where data (e.g. volume) from the primary storage is mirrored (e.g. copied or replicated) to a secondary storage system, where the snapshot data includes one or more volumes, such that the snapshot backup metadata includes various pieces of information such as an identifier, identifier of the host machine, an indication of when the snapshot was taken, volume information, and other information.).
Hutchins is directed to acquiring quiescing set of information associated with a virtual machine. Rajashekar is directed to leveraging hypervisor functionality for maintaining application consistent snapshots in a virtualization environment. Both are analogous art because they are directed to restoring virtual machine state and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Hutchins with the teachings of Rajashekar with the motivation to improve the efficiency of virtual machine state.

As per claim 10, Hutchins teaches a non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor performs a set of acts comprising: 
identifying a virtual machine that accesses a virtual machine volume (e.g. Hutchins, see paragraphs [0044-0045], which discloses a replica (e.g. virtual machine volume) of the first virtual machine is created, where a procedure is utilized to clone the memory associated with the first virtual machine.);
placing the virtual machine into a quiesced state at least by sending a quiesce command corresponding to the virtual machine (e.g. Hutchins, see paragraphs [0047-0048] which discloses the second virtual machine is shut down to quiesce the second virtual machine, where an operation is performed on the host computing system.), wherein write requests are suspended for the virtual machine while the virtual machine is in the quiesced state (e.g. Hutchins, see paragraphs [0037-0048], which discloses when the virtual machine is in a quiesced state, the virtual machine shuts down thereby freezing or suspending any addition operation from being performed, where the quiesced set of information is reduced.);
identifying a virtual machine attribute value of the virtual machine in the quiesced state (e.g. Hutchins, see paragraphs [0044-0047], which discloses acquiring a quiescing set of information associated with a virtual machine by shutting down a cloned virtual machine. The Examiner notes that quiescing set of information include attribute values that are associated with the quiesced state.); and 
storing an association between the virtual machine attribute value and a snapshot (e.g. Hutchins, see paragraphs [0046-0047], which discloses a procedure is utilized to clone the memory associated with the virtual machine, where the procedure renames the virtual machine’s main memory to a memory-image file of a snapshot of the first virtual machine.), wherein both the snapshot of the virtual machine volume is generated and the virtual machine attribute value is captured while the virtual machine is quieced (e.g. Hutchins, see paragraphs [0041-0047], which discloses the replica (e.g. virtual machine volume) and the set of information in a quiesced state (e.g. attribute value) are captured when the virtual machine is in a quiescing state.). 
Hutchins does not explicitly disclose wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine and the virtual machine attribute value is separate from the virtual machine volume.
Rajashekar teaches wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine (e.g. Rajashekar, see column 6, lines 35 to column 7, line 30, which discloses the data protection software captures a persistent point-in-time image (e.g. state of the computing resource). Additionally, see column 5, line 55 to column 6, line 40, which discloses the system may set intervals for backups and replication, where the intervals may be based on a number of factors, including the nature of the data, available bandwidth, and other factors.) and the virtual machine attribute value is stored separately from the virtual machine volume (e.g. Rajashekar, see column 5, line 30 to column 6, line 35, which discloses the data protection application mirrors a relationship, where data (e.g. volume) from the primary storage is mirrored (e.g. copied or replicated) to a secondary storage system, where the snapshot data includes one or more volumes, such that the snapshot backup metadata includes various pieces of information such as an identifier, identifier of the host machine, an indication of when the snapshot was taken, volume information, and other information.).
Hutchins is directed to acquiring quiescing set of information associated with a virtual machine. Rajashekar is directed to leveraging hypervisor functionality for maintaining application consistent snapshots in a virtualization environment. Both are analogous art because they are directed to restoring virtual machine state and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Hutchins with the teachings of Rajashekar with the motivation to improve the efficiency of virtual machine state.

As per claim 19, Hutchins teaches a system, comprising: 
a storage medium having stored thereon a sequence of instructions; and 
a processor that executes the sequence of instructions to cause the processor or processors to perform a set of acts, the set of acts comprising: 
identifying a virtual machine that accesses a virtual machine volume (e.g. Hutchins, see paragraphs [0044-0045], which discloses a replica (e.g. virtual machine volume) of the first virtual machine is created, where a procedure is utilized to clone the memory associated with the first virtual machine.);
placing the virtual machine into a quiesced state at least by sending a quiesce command corresponding to the virtual machine (e.g. Hutchins, see paragraphs [0047-0048] which discloses the second virtual machine is shut down to quiesce the second virtual machine, where an operation is performed on the host computing system.), wherein write requests are suspended for the virtual machine while the virtual machine is in the quiesced state (e.g. Hutchins, see paragraphs [0037-0048], which discloses when the virtual machine is in a quiesced state, the virtual machine shuts down thereby freezing or suspending any addition operation from being performed, where the quiesced set of information is reduced.);
identifying a virtual machine attribute value of the virtual machine in the quiesced state (e.g. Hutchins, see paragraphs [0044-0047], which discloses acquiring a quiescing set of information associated with a virtual machine by shutting down a cloned virtual machine. The Examiner notes that quiescing set of information include attribute values that are associated with the quiesced state.); and 
storing an association between the virtual machine attribute value and a snapshot (e.g. Hutchins, see paragraphs [0046-0047], which discloses a procedure is utilized to clone the memory associated with the virtual machine, where the procedure renames the virtual machine’s main memory to a memory-image file of a snapshot of the first virtual machine.), wherein both the snapshot of the virtual machine volume is generated and the virtual machine attribute value is captured while the virtual machine is quieced (e.g. Hutchins, see paragraphs [0041-0047], which discloses the replica (e.g. virtual machine volume) and the set of information in a quiesced state (e.g. attribute value) are captured when the virtual machine is in a quiescing state.). 
Hutchins does not explicitly disclose wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine and the virtual machine attribute value is separate from the virtual machine volume.
Rajashekar teaches wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine (e.g. Rajashekar, see column 6, lines 35 to column 7, line 30, which discloses the data protection software captures a persistent point-in-time image (e.g. state of the computing resource). Additionally, see column 5, line 55 to column 6, line 40, which discloses the system may set intervals for backups and replication, where the intervals may be based on a number of factors, including the nature of the data, available bandwidth, and other factors.) and the virtual machine attribute value is stored separately from the virtual machine volume (e.g. Rajashekar, see column 5, line 30 to column 6, line 35, which discloses the data protection application mirrors a relationship, where data (e.g. volume) from the primary storage is mirrored (e.g. copied or replicated) to a secondary storage system, where the snapshot data includes one or more volumes, such that the snapshot backup metadata includes various pieces of information such as an identifier, identifier of the host machine, an indication of when the snapshot was taken, volume information, and other information.).
Hutchins is directed to acquiring quiescing set of information associated with a virtual machine. Rajashekar is directed to leveraging hypervisor functionality for maintaining application consistent snapshots in a virtualization environment. Both are analogous art because they are directed to restoring virtual machine state and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Hutchins with the teachings of Rajashekar with the motivation to improve the efficiency of virtual machine state.

As per claims 2, 11, and 20, the modified teachings of Hutchins and Rajashekar teaches the method of claim 1, the computer readable medium of claim 10, and the system of claim 19, respectively, wherein the data structure is stored in persistent storage (e.g. Hutchins, see paragraphs [0039-0047], which discloses the hypervisor provides to each virtual operating system virtual resources, such as virtual processor, virtual memory, a virtual network device, and a virtual disk, where the hypervisor typically stores the data of virtual disks in files on the file system.). 

As per claims 3 and 12, Hutchins and Rajashekar teaches the method of claim 1 and the computer readable medium of claim 10, respectively, wherein the virtual machine attribute values are requested from a hypervisor (e.g. Hutchins, see paragraphs [0039-0047], which discloses the hypervisor provides to each virtual operating system virtual resources, such as virtual processor, virtual memory, a virtual network device, and a virtual disk, where the hypervisor typically stores the data of virtual disks in files on the file system.). 

As per claims 4 and 13, Hutchins and Rajashekar teaches the method of claim 1 and the computer readable medium of claim 10, respectively, wherein the virtual machine attribute values comprise at least one of, an allocated memory descriptor or a file descriptor (e.g. Hutchins, see paragraphs [0039-0047], which discloses a snapshot operation that includes attribute values of a file which further includes a state and/or status information.). 

As per claims 5 and 14, Hutchins and Rajashekar teaches the method of claim 1 and the computer readable medium of claim 10, respectively, wherein the virtual machine attribute values comprise at least one of, memory contents based on an allocated memory descriptor, or file contents based on a file descriptor (e.g. Hutchins, see paragraphs [0039-0047], which discloses the hypervisor provides to each virtual operating system virtual resources, such as virtual processor, virtual memory, a virtual network device, and a virtual disk, where the hypervisor typically stores the data of virtual disks in files on the file system.). 

As per claims 6 and 15, Hutchins and Rajashekar teaches the method of claim 1 and the computer readable medium of claim 10, respectively, further comprising processing a query pertaining to the at least some of the virtual machine attribute values (e.g. Hutchins, see paragraphs [0039-0047], which discloses the storage manager may track information to select, designate, etc., resources or data sets within its information management cell to be searched in response to certain queries.). 

As per claims 7 and 16, Hutchins and Rajashekar teaches the method of claim 1 and the computer readable medium of claim 10, respectively, further comprising forming a hash table from at least a portion of the data structure (e.g. Hutchins, see paragraphs [0039-0047], which discloses hash values to keep track of historical or current criteria that may be used to determine which rule to apply to a particular data object.). 

As per claims 8 and 17, Hutchins and Rajashekar teaches the method of claim 1 and the computer readable medium of claim 10, respectively, further comprising processing a query pertaining to the data structure by accessing a hash table (e.g. Hutchins, paragraphs [0039-0047], which discloses hash values to keep track of historical or current criteria that may be used to determine which rule to apply to a particular data object.). 

As per claims 9 and 18, Hutchins and Rajashekar teaches the method of claim 1 and the computer readable medium of claim 10, respectively, wherein virtual machine attribute values comprise at least one, paging register entry, list of open files, or state variable (e.g. Hutchins, paragraphs [0039-0047], which discloses the hypervisor provides to each virtual operating system virtual resources, such as virtual processor, virtual memory, a virtual network device, and a virtual disk, where the hypervisor typically stores the data of virtual disks in files on the file system.). 

As per claim 21, Hutchins teaches a computer readable medium, comprising: 
identifying a virtual machine that accesses a virtual machine volume (e.g. Hutchins, see paragraphs [0044-0045], which discloses a replica (e.g. virtual machine volume) of the first virtual machine is created, where a procedure is utilized to clone the memory associated with the first virtual machine.);
placing the virtual machine into a quiesced state at least by sending a quiesce command corresponding to the virtual machine (e.g. Hutchins, see paragraphs [0047-0048] which discloses the second virtual machine is shut down to quiesce the second virtual machine, where an operation is performed on the host computing system.), wherein write requests are suspended for the virtual machine while the virtual machine is in the quiesced state (e.g. Hutchins, see paragraphs [0037-0048], which discloses when the virtual machine is in a quiesced state, the virtual machine shuts down thereby freezing or suspending any addition operation from being performed, where the quiesced set of information is reduced.);
identifying a virtual machine attribute value of the virtual machine in the quiesced state (e.g. Hutchins, see paragraphs [0044-0047], which discloses acquiring a quiescing set of information associated with a virtual machine by shutting down a cloned virtual machine. The Examiner notes that quiescing set of information include attribute values that are associated with the quiesced state.); and 
storing an association between the virtual machine attribute value and a snapshot (e.g. Hutchins, see paragraphs [0046-0047], which discloses a procedure is utilized to clone the memory associated with the virtual machine, where the procedure renames the virtual machine’s main memory to a memory-image file of a snapshot of the first virtual machine.), wherein both the snapshot of the virtual machine volume is generated and the virtual machine attribute value is captured while the virtual machine is quieced (e.g. Hutchins, see paragraphs [0041-0047], which discloses the replica (e.g. virtual machine volume) and the set of information in a quiesced state (e.g. attribute value) are captured when the virtual machine is in a quiescing state.). 
Hutchins does not explicitly disclose wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine and the virtual machine attribute value is separate from the virtual machine volume.
Rajashekar teaches wherein the virtual machine attribute value represents a state of a computing resource in use by the virtual machine (e.g. Rajashekar, see column 6, lines 35 to column 7, line 30, which discloses the data protection software captures a persistent point-in-time image (e.g. state of the computing resource). Additionally, see column 5, line 55 to column 6, line 40, which discloses the system may set intervals for backups and replication, where the intervals may be based on a number of factors, including the nature of the data, available bandwidth, and other factors.) and the virtual machine attribute value is stored separately from the virtual machine volume (e.g. Rajashekar, see column 5, line 30 to column 6, line 35, which discloses the data protection application mirrors a relationship, where data (e.g. volume) from the primary storage is mirrored (e.g. copied or replicated) to a secondary storage system, where the snapshot data includes one or more volumes, such that the snapshot backup metadata includes various pieces of information such as an identifier, identifier of the host machine, an indication of when the snapshot was taken, volume information, and other information.).
Hutchins is directed to acquiring quiescing set of information associated with a virtual machine. Rajashekar is directed to leveraging hypervisor functionality for maintaining application consistent snapshots in a virtualization environment. Both are analogous art because they are directed to restoring virtual machine state and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Hutchins with the teachings of Rajashekar with the motivation to improve the efficiency of virtual machine state.

As per claim 22, Hutchins and Rajashekar teaches the computer readable medium of claim 21, wherein the lookup operation corresponds to a virtual machine identified at the user interface (e.g. Hutchins, see paragraphs [0039-0047], which discloses secondary copies are indexed so users can browse (e.g. lookup) and restore at another point in time.). 

As per claim 23, Hutchins and Rajashekar teaches the computer readable medium of claim 21, wherein the lookup operation corresponds to a plurality of virtual machines (e.g. Hutchins, see paragraphs [0039-0047], which discloses secondary copies are indexed so users can browse (e.g. lookup) and restore at another point in time.). 

As per claim 24, Hutchins and Rajashekar teaches the computer readable medium of claim 21, wherein the lookup operation corresponds to a date range provided at the user interface (e.g. Hutchins, see paragraphs [0039-0047], which discloses secondary copies are indexed so users can browse (e.g. lookup) and restore at another point in time.). 

As per claim 25, Hutchins and Rajashekar teaches the computer readable medium of claim 21, wherein the lookup operation corresponds to a date range provided at the user interface (e.g. Hutchins, see paragraphs [0039-0047], which discloses secondary copies are indexed so users can browse (e.g. lookup) and restore at another point in time.). 

As per claim 26, Hutchins and Rajashekar teaches the computer readable medium of claim 21, wherein restoring the previous version of the data object further comprises restoring a state of the virtual machine (e.g. Hutchins, see paragraphs [0039-0047], which discloses secondary copies are indexed so users can browse (e.g. lookup) and restore at another point in time.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 22, 2022